BIJUR, J.
This case has been once tried, and "the complaint dismissed, by a judge of the Municipal Court sitting without a jury. The judgment was reversed by the Appellate Term; the facts and reasons, sufficiently appearing in the per curiam opinion. 111 N. Y. Supp. 653.
The reversal was, substantially, on the evidence below. The respondent points to no new facts, adduced on the second trial, as warranting any other conclusion than that reached by this court on appeal from the first judgment.
Consequently, on the authority of that decision, the judgment below is reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.